People v Tristen S. (2017 NY Slip Op 00667)





People v Tristen S.


2017 NY Slip Op 00667


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-08774
 (Ind. No. 2651/10)

[*1]The People of the State of New York, respondent,
vTristen S. (Anonymous), appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Diana Lawless of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Wong, J.), imposed August 14, 2015, revoking a sentence of probation previously imposed by the same court (Camacho, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a term of imprisonment upon his previous adjudication as a youthful offender for robbery in the second degree (three counts), on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid, and thus does not preclude review of his excessive sentence claim (see People v Lopez, 6 NY3d 248, 256; People v Brown, 122 AD3d 133, 141). However, the amended sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., HALL, COHEN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court